                         Case 1:16-md-02704-JPO Document 855 Filed 10/07/19 Page 1 of 1

                                            CAHILL GORDON & REINDEL LLP
                                                     EIGHTY PINE STREET
                                                   NEW YORK, NY 10005-1702
ROBERT A. ALESSI            CHARLES A. GILMAN            TELEPHONE: (212) 701-3000       GEOFFREY E. LIEBMANN         MICHAEL A. SHERMAN
HELENE R. BANKS             ARIEL GOLDMAN                   WWW.CAHILL.COM               BRIAN T. MARKLEY             DARREN SILVER
ANIRUDH BANSAL              JASON M. HALL                      ___________               MEGHAN N. McDERMOTT          JOSIAH M. SLOTNICK
DAVID L. BARASH             WILLIAM M. HARTNETT                                          WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST              NOLA B. HELLER                  1990 K STREET, N.W.          NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI            CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       MICHAEL J. OHLER             SUSANNA M. SUH
BROCKTON B. BOSSON          DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                ANTHONY K. TAMA
JAMES J. CLARK              TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT      DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             SEAN P. TONOLLI
AYANO K. CREED              ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOHN A. TRIPODORO
SEAN M. DAVIS               BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             GLENN J. WALDRIP, JR.
STUART G. DOWNING           RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             HERBERT S. WASHER
ADAM M. DWORKIN             CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   MICHAEL B. WEISS
ANASTASIA EFIMOVA           JOEL KURTZBERG                       ___________             JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING          TED B. LACEY                                                 THORN ROSENTHAL              COREY WRIGHT
HELENA S. FRANCESCHI        MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         TAMMY L. ROY                 JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL        ALIZA R. LEVINE                                              JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL         JOEL H. LEVITIN
                                                                                                                        * ADMITTED IN DC ONLY


                                                           (212) 701-3154
                                                                                                             October 7, 2019
                              Re:      In re: Interest Rate Swaps Antitrust Litigation, No.
                                       16-MD-2704
           Dear Judge Oetken,

                   We write on behalf of defendants in the above-referenced litigation, pursuant to the Court’s
           Individual Rule 3.C. As indicated in the letter submission earlier today (ECF 854), defendants are
           actively engaged with the New York Times Company in efforts to reach an amicable resolution
           regarding the public disclosure of judicial filings in this litigation. While these efforts continue,
           defendants respectfully request an adjournment from October 15, 2019 to November 15, 2019 for
           the deadline for submitting proposed redactions to plaintiffs’ reply brief in support of their motion
           for class certification and related filings. See ECF 849.

                    No prior request for an adjournment has been made. Plaintiffs do not oppose this request.
           If satisfactory to the Court, defendants respectfully request that the Court so-order this letter.


                                                                                     Respectfully submitted,

                                                                                     /s/ Jason M. Hall
                                                                                     Jason M. Hall


           VIA ECF
           The Honorable J. Paul Oetken
           United States District Judge
           United States District Court for the Southern District of New York
           Thurgood Marshall United States Courthouse, Room 2101
           40 Foley Square
           New York, New York 10007



           CG&R Draft                                Current date: 10/07/2019 7:02 PM                                 52823890v3
